DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed 11/2/2021 has been entered. Claims 1-15, 17-20 and 22 are pending. The amendment has overcome the claim objection indicated in the non-final Office Action dated 8/3/2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wylie (US 2020/0021966) in view of US 10,531,424 (hereinafter Lee), US 2018/0160394 (hereinafter Reunamaki) and US 2014/0161202 (hereinafter Gunturi).
Regarding claims 1 and 8, Wylie teaches an apparatus/method of data transmission, performed by a wireless device, comprising: determining a first value for a (FIG. 5C; [0091][0113]: details venue configuration message; Tone ID; receiving a phone locator signal form a beacon transmitter); inserting the localization tone into a data packet at an application layer of a communication protocol stack (FIG. 5C: details data packet structure, venue configuration message, Location nodes; Tone ID, as localization tone), the localization tone preceding data of a payload of the data packet and having a last bit immediately preceding a first bit of the data of the payload (FIG. 5C, 188D next to other fields of payload 188’, as immediately preceding).
Wylie does not explicitly teach processing the data packet by at least whitening or encrypting the data packet; before processing the data packet, generating a modified localization tone such that, after the processing, the modified localization tone returns to the first value; before processing the data packet, replacing the localization tone in the data packet with the modified localization tone; and transmitting the data packet after processing the data packet.
However, Lee teaches processing the data packet by at least whitening or encrypting the data packet (Figure 2, 204: details Whitening the data set and form a packet); and transmitting the data packet after processing the data packet (Figure 2, 206: details Transmit the packet from the device).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wylie to incorporate the teachings of Lee and include processing the data packet by at least whitening or encrypting the data packet; and transmitting the data packet after processing the data 
Moreover, Reunamaki teaches before processing the data packet, generating a modified localization tone such that, after the processing, the modified localization tone returns to the first value ([0052]-[0055]: details anti-whitening data may be used to counteract or compensate for the data whitening to which outgoing data packets are subject… the anti-whitening data may be used by the first radio communications apparatus to insert into a positioning packet an anti-whitened form of the specific data block. Consequently, when whitening is subsequently performed by the first radio communications apparatus 30, the specific data block is present in the whitened data packet in its non-whitened form).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wylie to incorporate the teachings of Reunamaki and include before processing the data packet, generating a modified localization tone such that, after the processing, the modified localization tone returns to the first value of Reunamaki with Wylie. Doing so would provide the advantage and capability for data packet preparation for the purpose of compensating for data whitening (Reunamaki, at paragraph [0001]).
Furthermore, Gunturi teaches before processing the data packet, replacing the localization tone in the data packet with the modified localization tone ([0051]: details tones used for protocol and synchronization purpose, as before processing the data packet, may be selectively replaced or modified).


Regarding claim 22, Wylie does not explicitly teach wherein transmitting the data packet comprises transmitting the data packet to a receiving device, and wherein the localization tone is used by the receiving device to determine an angle of arrival.
However, Lee teaches wherein transmitting the data packet comprises transmitting the data packet to a receiving device, and wherein the localization tone is used by the receiving device to determine an angle of arrival (Col. 1, ll. 7-14: details device transmit a tone… the tone allows for measurement to determine the angle of arrival).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wylie to incorporate the teachings of Lee and include wherein transmitting the data packet comprises transmitting the data packet to a receiving device, and wherein the localization tone is used by the receiving device to determine an angle of arrival of Lee with Wylie. Doing so would allow the device to be located (Lee, at Col. 1, ll. 7-14).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wylie in view of Lee, Reunamaki and Gunturi as applied to claim 1 or 8 above, and US 10,587,369 (hereinafter Shattil) and Applicant admitted prior art (hereinafter AAPA).
Regarding claims 4 and 11, Wylie does not explicitly teach wherein the processing is encryption, wherein generating the modified localization tone comprises performing Decrypt_AES(IV,SK,array(bit_i)), and wherein Decrypt_AES is an established algorithm according to the Advanced Encryption Standard (AES) encryption protocol, IV is an initialization vector, SK is a session key, and bit_i is the localization tone.
However, Shattil teaches encryption (Col. 16, ll. 20-22: details encoding the transmitted packets, pilot tones and/or other known transmitted signals).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wylie to incorporate the teachings of Shattil and include encryption of Shattil with Wylie. Doing so would provide the advantage and capability to support efficient and reliable data transfer (Shattil, Col. 1, l. 65).
Moreover, AAPA teaches Decrypt_AES (in claim: recites it is an established algorithm according to the Advanced Encryption Standard (AES) encryption protocol).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wylie to incorporate the teachings of AAPA and include Decrypt_AES of AAPA with Wylie. Doing so would provide the advantage and capability to encrypt and decrypt (as admitted in the claim).

s 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wylie in view of Lee, Reunamaki and Gunturi as applied to claim 1 or 8 above, and further in view of Shattil and US 10,511,939 (hereinafter Wihardja).
Regarding claims 7 and 14, Wylie does not explicitly teach wherein before transmitting the data packet the method further comprises: encrypting the data packet containing the modified localization tone; appending a header to the encrypted data packet, the header preceding the modified localization tone; generating a cyclic redundancy check (CRC) code; appending the CRC code to the end of the data packet; and performing the data whitening by performing a summation of each bit of the data packet with an output of a linear feedback shift register having an initial seed value.
However, Shattil teaches encryption (Col. 16, ll. 20-22: details encoding the transmitted packets, pilot tones and/or other known transmitted signals).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wylie to incorporate the teachings of Shattil and include encryption of Shattil with Wylie. Doing so would provide the advantage and capability to support efficient and reliable data transfer (Shattil, Col. 1, l. 65).
Moreover, Wihardja teaches appending a header to the encrypted data packet (FIG. 2B, 215B-0: details control portion, as header), the header preceding the modified localization tone (FIG. 9, 970-14: details insert tone data into payload); generating a cyclic redundancy check (CRC) code (col. 11, ll. 30: details CRC); appending the CRC code to the end of the data packet (FIG. 2B, 215B-1: details CRC at end of packet); and performing the data whitening by performing a summation of (col. 11, ll. 28-29: details inverse whitening sequence).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wylie to incorporate the teachings of Wihardja and include appending a header to the encrypted data packet, the header preceding the modified localization tone; generating a cyclic redundancy check (CRC) code; appending the CRC code to the end of the data packet; and performing the data whitening by performing a summation of each bit of the data packet with an output of a linear feedback shift register having an initial seed value of Wihardja with Wylie. Doing so would provide the advantage and capability to support the knowledge of where the “tone” would sit in the payload (Wihardja, Col. 11, ll. 32-34).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0070881 (hereinafter Marcarelli) in view of Wylie, Lee, Reunamaki and Gunturi.
Regarding claim 15, Marcarelli teaches a method, comprising communicating characteristics of transmission of the data packet with a receiving device for the data packet to pre-arrange the characteristics of transmission with the receiving device (FIG. 3, 168; [0044]: details signal from base station, as communicating characteristics if transmission with device, initiate the transmission of data format for radio transmission, as pre-arranged the characteristic).
Marcarelli does not explicitly teach determining a first value for a localization tone; inserting the localization tone into a data packet at an application layer of a communication protocol stack, the localization tone preceding data of a payload of the 
However, Wylie teaches determining a first value for a localization tone (FIG. 5C; [0091][0113]: details venue configuration message; Tone ID; receiving a phone locator signal form a beacon transmitter); inserting the localization tone into a data packet at an application layer of a communication protocol stack (FIG. 5C: details data packet structure, venue configuration message, Location nodes; Tone ID, as localization tone), the localization tone preceding data of a payload of the data packet and having a last bit immediately preceding a first bit of the data of the payload (FIG. 5C, 188D next to other fields of payload 188’, as immediately preceding).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marcarelli to incorporate the teachings of Wylie and include determining a first value for a localization tone; inserting the localization tone into a data packet at an application layer of a communication protocol stack, the localization tone preceding data of a payload of the data packet and having a last bit immediately preceding a first bit of the data of the payload of Wylie with Marcarelli. Doing so would reduce the amount of data that needs to be processed (Wylie, at paragraph [0129]).
(Figure 2, 204: details Whitening the data set and form a packet); and transmitting the data packet after processing the data packet (Figure 2, 206: details Transmit the packet from the device).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marcarelli to incorporate the teachings of Lee and include processing the data packet by at least whitening or encrypting the data packet; and transmitting the data packet after processing the data packet of Lee with Marcarelli. Doing so would allow the device to be located (Lee, at Col. 1, ll. 7-14).
Moreover, Reunamaki teaches before processing the data packet, generating a modified localization tone such that, after the processing, the modified localization tone returns to the first value ([0052]-[0055]: details anti-whitening data may be used to counteract or compensate for the data whitening to which outgoing data packets are subject… the anti-whitening data may be used by the first radio communications apparatus to insert into a positioning packet an anti-whitened form of the specific data block. Consequently, when whitening is subsequently performed by the first radio communications apparatus 30, the specific data block is present in the whitened data packet in its non-whitened form).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marcarelli to incorporate the teachings of Reunamaki and include before processing the data packet, generating a modified localization tone such that, after the processing, the modified 
Furthermore, Gunturi teaches before processing the data packet, replacing the localization tone in the data packet with the modified localization tone ([0051]: details tones used for protocol and synchronization purpose, as before processing the data packet, may be selectively replaced or modified).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marcarelli to incorporate the teachings of Gunturi and include before processing the data packet, replacing the localization tone in the data packet with the modified localization tone of Gunturi with Marcarelli. Doing so would improve signal quality (Gunturi, at paragraph [0050]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Marcarelli in view of Wylie, Lee, Reunamaki and Gunturi as applied to claim 16 above, and further in view of Shattil and AAPA.
Regarding claim 19, Marcarelli does not explicitly teach wherein the processing is encryption, wherein generating the modified localization tone comprises performing Decrypt_AES(IV,SK,array(bit_i)), and wherein Decrypt_AES is an established algorithm according to the Advanced Encryption Standard (AES) encryption protocol, IV is an initialization vector, SK is a session key, and bit_i is the localization tone.
(Col. 16, ll. 20-22: details encoding the transmitted packets, pilot tones and/or other known transmitted signals).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marcarelli to incorporate the teachings of Shattil and include encryption of Shattil with Marcarelli. Doing so would provide the advantage and capability to support efficient and reliable data transfer (Shattil, Col. 1, l. 65).
Moreover, AAPA teaches Decrypt_AES (in claim: recites an established algorithm according to the Advanced Encryption Standard (AES) encryption protocol).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marcarelli to incorporate the teachings of AAPA and include Decrypt_AES of AAPA with Marcarelli. Doing so would provide the advantage and capability to encrypt and decrypt (as admitted in the claim).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Marcarelli in view of Wylie, Kim and Li as applied to claim 16 above, and further in view of Shattil and Wihardja.
Regarding claim 20, Marcarelli does not explicitly teach wherein before transmitting the data packet the method further comprises: encrypting the data packet containing the modified localization tone; appending a header to the encrypted data packet, the header preceding the modified localization tone; generating a cyclic 
However, Shattil teaches encryption (Col. 16, ll. 20-22: details encoding the transmitted packets, pilot tones and/or other known transmitted signals).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marcarelli to incorporate the teachings of Shattil and include encryption of Shattil with Marcarelli. Doing so would provide the advantage and capability to support efficient and reliable data transfer (Shattil, Col. 1, l. 65).
Moreover, Wihardja teaches appending a header to the encrypted data packet (FIG. 2B, 215B-0: details control portion, as header), the header preceding the modified localization tone (FIG. 9, 970-14: details insert tone data into payload); generating a cyclic redundancy check (CRC) code (col. 11, ll. 30: details CRC); appending the CRC code to the end of the data packet (FIG. 2B, 215B-1: details CRC); and performing the whitening by performing a summation of each bit of the data packet with an output of a linear feedback shift register having an initial seed value (col. 11, ll. 28-29: details inverse whitening sequence).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marcarelli to incorporate the teachings of Wihardja and include appending a header to the encrypted data packet, the header preceding the modified localization tone; generating a cyclic redundancy check (CRC) code; appending the CRC code to the end of the data packet; .

Allowable Subject Matter
Claims 2-3, 5-6, 9-10,12-13 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-15, 17-20 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/J.K./           Patent Examiner, Art Unit 2415    

/JEFFREY M RUTKOWSKI/           Supervisory Patent Examiner, Art Unit 2415